 In the Matter of THE POST PRINTING AND PUBLISHINGCo. andDENVERMAILERSUNION No. 8, AFFILIATED WITH THE INTERNATIONALMAILERS UNIONCase No. 17-R-1005SECOND SUPPLEMENTAL DECISIONAMENDMENT TO DECISIONANDSECOND DIRECTION OF ELECTIONApril 4, 1945On January 26, 1945, the Board issued its Supplemental Decisionand Order in the above-entitled proceeding? Pursuant thereto a hear-ing was held before Robert S. Fousek, Trial Examiner, at Denver,Colorado, on February 13, 1945, for the purpose of receiving furtherevidence as to whether or not addressograph operators, stickers, andconveyor handlers are properly within the unit found appropriate inour Decision and Direction of Elections issued December 16, 1944.2The Company, the IMU, and the Denver Post Circulation EmployeesAssociation, herein called the Association, appeared and participated.The ITU, which intervened at the original hearing herein, did notparticipate in this hearing.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.160 N L R B.231The case Sias thereby severed fromMatter of Denver PublishingCompany,with which it had theretofore been consolidated.2 59 N L R. B. 1115.The unit finding therein stated:"We find that,with respect tothe Post, all mailers employed in the mailing room, including taggers, employees in themailing room engaged in addressing,stamping,inserting,or stuffing,jogging of papersfor automatic machines,routing, operating tying machines,distributing and counting,preparing lists of wrappers,sacking, tying,and dispatching of papers,handling of papersfrom conveyors attached to the press, situation holders, addressograph operators in themailing room,the employee engaged in taking work from the color press conveyor, andforemen in the mailing room, but excluding those employees classified as inserters whowork outside the mailing room, laborers and clean-up men, constitute a unit appropriatetor the purposes of collective bargaining within the meaning of Section 9(b) of the Act."61 N. L. R. B., No. 44.639675-45-vol 61-23333 334DECISIONSOF NATIONALLABOR RELATIONS BOARDIn its Decision and Direction of Election the Board included ad-dressograph operators in the unit of mailing room employees foundappropriate therein, since it was found that their work is related tothat of the mailers and no other union was claiming to represent them.At the reopened hearing it was disclosed, however, that these em-ployees are presently included in the circulation department unit forwhich the Association is the bargaining representative, and have beencovered, as part of that unit, by one or more contracts between theAssociation and the Company.3The addressograph operators areunder the supervision of the circulation department foreman, althoughthey are located in the mailing room. In connection with their workas addressograph operators they also work in the office on an averageof 3 to 4 hours a day, and are classified as clerks in the last contractbetween the Association and the Company.At the reopened hearingitwas agreed by the parties that addressograph operators should beexcluded from the mailers' unit and we shall amend the Decision andDirection of Elections accordingly .4In its request for a new hearing the Company stated that the Board'sunit finding was incorrect in that it failed to mention employees in themailing room classified as stickers.From the evidence adduced at thereopened hearing it appears that the term "stickers" is used inter-changeably with the term "inserters" or "stuffers" in designatingcertain employees, and that the work of such employees is ordinarilydone in the mailing room.5 In our previous Decision we found thatallmailers in the mailing room, including those engaged in inserting,were a part of the appropriate unit, and our finding appears to becorrect.However, for the purposes of clarification and to avoid anyfurther confusion regarding the scope of the unit we shall amend theDecision and Direction of Elections to specifically include stickers aswell as inserters and stuffers in the appropriate unit.Evidence was also taken at the reopened hearing regarding theappropriateness of excluding or including employees in the mailingroom classified as conveyor handlers.The record with respect tothese employees indicates that there is no regular job classification ofconveyor handlers as such.There are six conveyors or escalators inthe mailing room, and the work on them is done by journeymen mail-3 The most recent contract between the Association and the Company expired on Feb-ruary 20, 1945.Negotiations are now being conducted for a new contract.* It appears unnecessary to delete the word "addressing" from enumeration of the typesof work in which mailers in the mailing room are engaged,but we shall delete the words"addressograph operators in the mailing room."5The original record indicated,contraryto fact, thatcertain female inserters, who areregular part-time employees under the supervision of the mailing room superintendent,work outside the mailing room.We therefore assumed that these employees would notfallwithin the unit since we specifically included"employees...engaged in . . .inserting"and excluded"employees classified as inserters who work outside the mailingroom"We shall clarify our finding,deleting the latter exclusion. THE POST PRINTING AND PUBLISHING CO.335ers,who are within the unit, as an incident to their regular mailingwork.At times, when no qualified mailer is available the work is doneby laborers, who are excluded from the unit. The mailing room fore-man is responsible for assigning employees to work on the conveyors,and such employees are under his supervision. Since it appears thatthere is no distinct job classification for conveyor handlers and thework is apparently performed as an incident to an employee's otherduties, at the discretion and direction of the mailing room foreman,we find it unnecessary and inappropriate to make any finding withrespect to this non-existent job classification.We shall clarify ourunit finding by deleting from the enumerated categories of includedoccupations the following phrases : "handling of papers from con-veyors attached to the press" and "the employee engaged in takingwork from the color press conveyor."At the reopened hearing there was some discussion of laborers em-ployed in the mailing room. In our previous Decision we excludedsuch employees from the unit and this finding appears to be correct.It further appeared at the reopened hearing that the Companyobjects to the participation in the election of the regular part-timeinserters, and that both the Company and the IMU object to the par-ticipation of certain so-called "Saturday night men."We ruled inour regional Decision that all regular part-time employees engagedin mailers' work shall be eligible to vote.We see no reason to alterthat ruling.°Subsequent to the above hearing the ITU filed a motion in which itobjected to the manner in which it was designated on the ballot in theelection held in The Denver Publishing Company case,7 and requestedthat it be shown on the ballot in the forthcoming election in the instantcase, as "Denver Mailers Union No. 8, affiliated with the InternationalTypographical Union."Appearance in this case was entered by theITU without any local number designation and all papers were signedby the ITU.However, it appears from the record that there is atpresent in Denver a local of the ITU known as Denver Mailers UnionNo. 8, to which many of the individuals who will vote in the forth-coming election have belonged, or do still belong.We shall, therefore,in the Second Direction of Election set forth below, direct that thedesignation of the ITU on the ballot shall be "Denver Mailers UnionNo. 8, affiliated with the International Typographical Union.""Both the unions and the Company seem to labor under a misconception regarding thescope of our unit finding.This finding,which was cast in the phraseology of the previouscontract between the ITU and the Company, and the petition filed by the IMU, is descrip-tive of the general term"mailers," and is no limitation on the types of work which maybe assigned to employees in the mailing room.°See Second Supplemental Decision and Order Denying Motion inMatter of DenverPublishingCo , 61 N. L.R B. 338. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor thereasons setforth in the Second Supplemental Decision andOrder Denying Motion in Matter of Denver Publishing Company,which reasons apply equally to the above case, the request of the ITUfor acity-wide unit comprised of employees of both newspapers inDenver is hereby denied.AMENDMENT TO DECISIONIn accordance with the foregoing findings the last paragraph ofSection IV of the Decision and Direction of Elections in this matterissued December 16, 1944, is hereby amended to read as follows :"We find that, with respect to the Post, all mailers employed in themailing room, including taggers, employees in the mailing room en-gaged in addressing, stamping, inserting, sticking, or stuffing, joggingof papers for automatic machines, routing, operating tying machines,distributing and counting, preparing lists or wrappers, sacking, tying,and dispatching of papers, situation holders, and foremen in the mail-ing room, but excluding addressograph operators, laborers, andclean-up men, constitute a unit appropriate for the purposes of collec-tive bargaining within the, meaning of Section 9 (b) of the Act."SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9, (c) of the National Labor Re-lations Act, and pursuant to Article 111, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Post Print-ing and Publishing Company, an election shall be conducted as earlyas possible, but not later than sixty (60) days from the date of thisSecond Direction, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in the foregoing Amendmentto Decision, who were employed during the pay-roll period immedi-ately preceding the date of this Second Direction, including regularpart-time employees and employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, THE POST PRINTING AND PUBLISHING CO.337and have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by DenverMailers Union No. 8, affiliated with the International Mailers Union,or' by Denver Mailers Union No. 8 affiliated with the InternationalTypographical Union, for the purposes of collective bargaining, orby neither.I